 1   SHOOK, HARDY & BACON L.L.P.
     Amir Nassihi (SBN 235936)
 2   One Montgomery, Suite 2600
 3   San Francisco, California 94104
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
     Email: anassihi@shb.com
 5
     Attorney for Defendant
 6   TOYOTA MOTOR SALES U.S.A., INC.
 7
     KERSHAW, COOK & TALLEY PC
 8   William A. Kershaw (SBN 057486)
     Stuart C. Talley (SBN 180374)
 9   Ian J. Barlow (SBN 262213)
     401 Watt Avenue
10   Sacramento, California 95864
11   Telephone: (916) 779-7000
     Facsimile: (916) 721-2501
12   Email: bill@kctlegal.com
     Email: stalley@kctlegal.com
13   Email: ian@kctlegal.com
14
     Attorneys for Plaintiffs and the putative Class
15
                                    UNITED STATES DISTRICT COURT
16
                                   EASTERN DISTRICT OF CALIFORNIA
17
18   MELINDA ESPINELI and MOHAMMAD                     Case No. 2:17-cv-00698-KJM-CKD
     MOGHADDAM, as individuals and on behalf
19   of all others similarly situated,                 Judge: Hon. Kimberly J. Mueller

20                  Plaintiffs,                        STIPULATION AND ORDER RE
                                                       CONFIDENTIAL TREATMENT OF
21          vs.                                        DISCOVERY MATERIALS
22
     TOYOTA MOTOR SALES U.S.A., INC., a                Complaint Filed: Mar. 31, 2017
23   California corporation; TOYOTA MOTOR
     CORPORATION, a Japanese Corporation; and
24   DOES 1 through 100, inclusive,
25
26                  Defendants.

27          To expedite the flow of discovery material, facilitate the prompt resolution of disputes over
28   confidentiality, adequately protect material entitled to be kept confidential, and ensure that

                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                               2:17-CV-00698-KJM-CKD
 1   protection is afforded only to material so entitled, plaintiffs Melinda Espineli, et al. and defendant

 2   Toyota Motor Sales, U.S.A, Inc. (“Toyota”) (collectively, “Parties”), by and through their respective

 3   counsel, and pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, hereby stipulate and

 4   agree to the terms of this Stipulated Protective Order as follows:

 5          IT IS HEREBY STIPULATED, subject to the approval of the Court that:

 6          1.      APPLICABILITY OF THE PROTECTIVE ORDER.                          This Stipulated Order

 7   Governing the Designation and Handling of Confidential Materials (hereinafter “Order”) shall

 8   govern for pre-trial purposes the handling of documents, depositions, deposition exhibits,

 9   interrogatory responses, responses to requests for admissions, responses to requests for production of

10   documents, and all other discovery obtained pursuant to the Federal Rules of Civil Procedure by or

11   from a Party in connection with the Action (this information hereinafter referred to as “Discovery

12   Material”). All references to “Party,” “Receiving Party,” “Producing Party” or “Designating Party”

13   throughout this Order are intended to include non-parties.

14          2.      DESIGNATION OF MATERIAL AS “CONFIDENTIAL” OR “HIGHLY

15   CONFIDENTIAL.” Any Producing Party may designate Discovery Material as “Confidential” or

16   “Highly Confidential” under the terms of this Order if the Producing Party in good faith reasonably

17   believes that such Discovery Material contains non-public, confidential, personal, proprietary or

18   commercially sensitive information that requires protections provided in this Order (hereinafter
19   referred to as “Confidential Material” or “Highly Confidential Material”). Any Discovery Material

20   designated “Confidential” or “Highly Confidential” shall, prior to being designated as such, be

21   reviewed by counsel for the Designating Party.

22               a. “Confidential Material.” For purposes of this Order, information considered to be

23                  Confidential Material includes any information that a Party believes in good faith to

24                  be confidential or sensitive non-public information including, but not limited to, trade

25                  secrets, research, design, development, financial, technical, marketing, planning,

26                  personal, or commercial information, as such terms are used in Rule 26(c)(1)(G) of
27                  the Federal Rules of Civil Procedure and any applicable case law interpreting Rule

28                  26(c)(1)(G).

                                                      2              STIPULATION AND [PROPOSED] ORDER
                                                                                  2:17-CV-00698-KJM-CKD
 1               b. “Highly Confidential Material.” For purposes of this Order, Highly Confidential

 2                  Material shall include, but is not limited to, any Protected Data (defined below)

 3                  and/or Confidential Materials as defined herein, which also includes non-public

 4                  product design and testing information or extremely sensitive, highly confidential,

 5                  non-public information, consisting either of trade secrets or proprietary or other

 6                  highly confidential business, financial, regulatory, or strategic information (including

 7                  information regarding business plans, technical data, and non-public designs), the

 8                  disclosure of which would create a substantial risk of competitive or business injury

 9                  to the Producing Party. Certain Protected Data may compel alternative or additional

10                  protections beyond those afforded Highly Confidential Material, in which event the

11                  parties shall meet and confer in good faith, and, if unsuccessful, shall move the Court

12                  for appropriate relief.

13               c. Confidential Material and Highly Confidential Material are collectively defined as

14                  “Covered Information.”

15          3.      MARKING OF DOCUMENTS.                   The designation of Discovery Material as

16   Confidential Material or Highly Confidential Material or Protected Data for purposes of this Order

17   shall be made in the following manner:

18               a. TIFF Documents.           In the case of documents or other materials (apart from
19                  depositions or other pre-trial testimony), designation shall be made by affixing the

20                  legend “Confidential” or “Highly Confidential” to all pages in each document

21                  containing any Confidential Material or Highly Confidential Material, respectively.

22               b. Native Documents. With respect to documents or materials containing Covered

23                  Information produced in Native Format, the Designating Party shall include the

24                  appropriate confidentiality designation in the filename.

25               c. Designating Depositions. With respect to any deposition, confidential treatment may

26                  be invoked by designating specific pages and/or lines as “Confidential” or “Highly
27                  Confidential” on the record before the close of the deposition, or by serving such

28                  designations within 14 days after receipt of the transcript of the deposition in which

                                                      3             STIPULATION AND [PROPOSED] ORDER
                                                                                 2:17-CV-00698-KJM-CKD
 1                  the designations are made. All deposition transcripts shall be treated as Highly

 2                  Confidential for 14 days following receipt of the transcript unless otherwise ordered

 3                  by the Court or agreed to by the parties.

 4               d. Non-Written Materials. Any non-text Covered Information (e.g., videotape, audio

 5                  tape, computer disk, etc.) may be designated as such by labeling the outside of such

 6                  material as “Confidential” or “Highly Confidential.” If only a portion or portions of

 7                  the information or item warrant protection, the Producing Party shall identify the

 8                  protected portion(s).   In the event a Receiving Party generates any “hard copy”

 9                  transcription or printout from any such designated non-written materials, the person

10                  who generates such “hard copy” transcription or printout shall take reasonable steps

11                  to maintain the confidentiality of such materials and properly identify and stamp each

12                  page of such material as “Confidential” or “Highly Confidential” consistent with the

13                  original designation by the Producing Party.

14          4.      DISCLOSURE OF COVERED INFORMATION.                         The failure to designate

15   Covered Information does not constitute a waiver of such claim and may be remedied by prompt

16   supplemental written notice upon discovery of the disclosure, with the effect that such Covered

17   Information will be subject to the protections of this Order. The Receiving Party shall exercise good

18   faith efforts to ensure that copies made of Covered Information produced to it, and copies made by
19   others who obtained such Covered Information directly or indirectly from the Receiving Party, are

20   treated in accordance with the provisions of this Order, to the same extent that the Covered

21   Information had been marked with the appropriate confidentiality legend by the Producing Party.

22   The Producing Party shall provide a replacement copy of the Covered Information with the

23   appropriate “Confidential” designation no later than 10 days after providing the Receiving Party

24   with notice of the inadvertently produced Covered Information.

25          5.      MATERIALS PREPARED BASED UPON COVERED INFORMATION. Any

26   notes, lists, memoranda, indices, compilations, or other materials prepared or based on an
27   examination of Covered Information, that quote from or paraphrase Covered Information with such

28   specificity that the Covered Information can be identified shall be accorded the same status of

                                                      4            STIPULATION AND [PROPOSED] ORDER
                                                                                2:17-CV-00698-KJM-CKD
 1   confidentiality as the underlying Covered Information from which they are made, shall be designated

 2   with the appropriate confidentiality legend, and shall be subject to all of the terms of this Protective

 3   Order.

 4            6.     NOTICE TO NON-PARTIES. Any Party issuing a subpoena to a non-party shall

 5   enclose a copy of this Protective Order. Information produced by non-parties in connection with this

 6   litigation is protected by the remedies and relief provided by this Order. Otherwise, the non-party

 7   must promptly notify the issuing Party that the non-party does not need the protection of this

 8   Protective Order or wishes to seek different protection.

 9            7.     GOOD-FAITH BELIEF.              For purposes of this Order, the Party designating

10   Discovery Material as “Confidential” or “Highly Confidential” (the “Designating Party”) bears the

11   burden of establishing the appropriate designation of all such Discovery Material. The designation

12   of any Discovery Material as “Confidential” or “Highly Confidential” pursuant to this Order shall

13   constitute the verification by the Designating Party and its counsel that the material constitutes

14   “Confidential” or “Highly Confidential” as defined above. Blanket designation of documents or

15   information as “Confidential” or “Highly Confidential” without regard to the specific contents of

16   each document or piece of information is prohibited and the Parties acknowledge that the protection

17   this Order affords from public disclosure and use extends only to the limited information or items

18   that are entitled to confidential treatment under the applicable legal principles.
19            The Designating Party shall only designate as “Confidential” or “Highly Confidential” any

20   Discovery Material that the Designating Party, believes, in good faith, contains Covered

21   Information, as defined above.

22            Indiscriminate designations are prohibited. If it comes to a Designating Party’s attention that

23   information or items that it designated for protection do not qualify for protection, the Designating

24   Party must promptly notify all other Parties that it is withdrawing the mistaken or improper

25   designation.

26            8.     If at any time prior to the trial of this Action a Party realizes that previously produced
27   Discovery Material should be designated as “Confidential” or “Highly Confidential” the Party

28   should advise all other Parties in writing and the Designating Party must produce replacement

                                                       5              STIPULATION AND [PROPOSED] ORDER
                                                                                   2:17-CV-00698-KJM-CKD
 1   documents or material with the appropriate “Confidential” or “Highly Confidential” designation as

 2   described above. The designated documents or material will thereafter be treated as “Confidential”

 3   or “Highly Confidential” pursuant to this Order. Upon receipt of such designation in writing and re-

 4   production of the material with the “Confidential” or “Highly Confidential” stamp, the Parties and

 5   other persons subject to this Order shall take reasonable and appropriate steps to notify any and all

 6   recipients of the Discovery Material about the protected status of the newly designated

 7   “Confidential” or “Highly Confidential” and to retrieve the newly designated “Confidential” or

 8   “Highly Confidential” from any person who is not permitted by this Order to have Confidential

 9   Information.

10          9.       No Party receiving Covered Information shall be under any obligation to object to the

11   designation of any document at the time such designation is made or at any time thereafter. No

12   Party shall, by failure to object, be found to have acquiesced or agreed to such designation or be

13   barred from objecting to such designation at any time.

14          10.      PERSONS AUTHORIZED TO RECEIVE CONFIDENTIAL MATERIAL.

15   Confidential Material may be disclosed only to the following “Qualified Persons”:

16                a. the Court, including attorneys, employees, judges, magistrates, secretaries, special

17                   masters, stenographic reporters, staff, transcribers and all other personnel necessary to

18                   assist the Court in its function, and the jury;
19                b. mediators or other individuals engaged or consulted in settlement of all or part of this

20                   Action;

21                c. the Parties;

22                d. counsel of record for the Parties, including all partners, members, and associate

23                   attorneys of such counsel’s law firms who are assisting in the conduct of the Action,

24                   as well as any other counsel and support personnel of such counsel who may be

25                   assisting counsel of record for the parties in the conduct of the Action, and all clerks,

26                   employees, independent contractors, consultants, investigators, paralegals, assistants,
27                   secretaries, staff and stenographic, computer, audio-visual and clerical employees and

28                   agents thereof when operating under the supervision of such partners or associate

                                                        6              STIPULATION AND [PROPOSED] ORDER
                                                                                    2:17-CV-00698-KJM-CKD
 1      attorneys;

 2   e. professional jury or trial consultants, mock jurors, and litigation support services,

 3      including outside copying services, court reporters, stenographers or companies

 4      engaged in the business of supporting computerized or electronic litigation discovery

 5      or trial preparation, retained by a Party or its counsel, provided that they execute

 6      Exhibit A as described in Paragraph 12 of this Order;

 7   f. any individual expert, consultant, or expert consulting firm retained by counsel of

 8      record in connection with this Action to the extent necessary for the individual expert,

 9      consultant, or expert consulting firm to prepare a written opinion, to prepare to testify,

10      or to assist counsel of record in the prosecution or defense of this Action, provided,

11      however, that: (i) the disclosure shall be made only to an individual expert,

12      consultant, or to members, partners, employees or agents of an expert consulting firm

13      as the expert consulting firm shall designate as the persons who will undertake the

14      engagement on behalf of the expert consulting firm (the “Designated Expert

15      Personnel”); (ii) the individual expert, consultant, or Designated Expert Personnel use

16      the information solely in connection with this Action; (iii) the individual expert,

17      consultant, and/or Designated Expert Personnel sign the written assurance attached on

18      Exhibit A on behalf of any Designated Expert Personnel associated with that firm;
19      and (iv) excluding any retention for this Action, the individual expert and each of the

20      Designated Expert Personnel is neither a current nor former (within the past year

21      from the date of this Order) employee of any party or any entity which directly

22      competes with, or is a customer of or direct seller to Toyota; and (v) the terms of

23      Paragraph 16 of this Order are met;

24   g. any person (i) who created, authored, received or reviewed such Covered

25      Information; (ii) is or was a custodian of the Covered Information; (iii) is identified

26      on such Covered Information; or (iv) is or was an employee of the producing party
27      and is reasonably believed to have knowledge of the matters in the Covered

28      Information;

                                          7              STIPULATION AND [PROPOSED] ORDER
                                                                      2:17-CV-00698-KJM-CKD
 1                h. auditors and insurers of the Parties; and

 2                i. any other person as may be designated by written agreement by the Producing Party

 3                   or by order of the Court.

 4          11.      PERSONS        AUTHORIZED          TO       RECEIVE     HIGHLY        CONFIDENTIAL

 5   MATERIAL.         Except as specifically provided for in this or subsequent Court orders, Highly

 6   Confidential Material, Protected Data, or their contents may be disclosed, summarized, described, or

 7   otherwise communicated or made available in whole or in part only to the persons identified and

 8   conditions set forth in Paragraphs 10(a)-(f) and (i), and:

 9                a. Members of the in-house legal departments for the parties or their parents or

10                   affiliates, including their paralegals, investigative, technical, secretarial, and clerical

11                   personnel who are engaged in assisting them in this Litigation; or

12                b. Any person who created, authored, received or reviewed, possessed or knew of such

13                   Covered Information, is or was a custodian of the Covered Information, or is

14                   identified on such Covered Information, provided, however, that each such person

15                   given access to Covered Information shall be advised that such Information is being

16                   disclosed pursuant to, and is subject to, the terms of this Stipulation and Protective

17                   Order and that it may not be disclosed other than pursuant to its terms.

18          12.      EXECUTING THE NON-DISCLOSURE AGREEMENT. Each person to whom
19   Covered Information is disclosed, except the persons identified in ¶ 10 (a), (c)-(d), (g) and ¶ 11

20   above, shall execute a non-disclosure agreement in the form annexed hereto as Exhibit A before

21   receiving Covered Information. Copies of the executed Exhibit A shall be retained by counsel

22   disclosing Covered Information to such person.

23          13.      CHALLENGING “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL, AND

24   “PROTECTED DATA” DESIGNATIONS. A Party objecting to the designation of any material

25   as Confidential, Highly Confidential or Protected Data shall give written notice to the Designating

26   Party. Upon receipt of the written objection, counsel for the Designating Party shall, within seven
27   days, provide a written response to the objecting Party explaining the basis and supporting authority

28   for the designation; otherwise the document(s) or material(s) shall be deemed to be no longer

                                                       8               STIPULATION AND [PROPOSED] ORDER
                                                                                    2:17-CV-00698-KJM-CKD
 1   Confidential or Highly Confidential without a Court order. The Parties shall meet and confer in

 2   good faith to attempt to resolve the dispute without resort to Court intervention within 7 days of the

 3   date of service of the Designating Party’s written response.            If the objecting Party and the

 4   Designating Party cannot resolve their dispute through such meet and confer discussions, the

 5   Designating Party shall file and serve a motion to retain confidentiality under applicable local rules

 6   governing discovery disputes within 14 days of emailed notice from the objecting Party of its

 7   conclusion that the meet and confer process will not resolve their dispute.                Failure by the

 8   Designating Party to timely make such a motion shall automatically waive the confidentiality

 9   designation for each challenged designation. However, the Parties may meet and confer to agree on

10   a later, mutually acceptable date of filing the motion, to accommodate the Parties’ schedules. In

11   addition, the objecting Party may file a motion challenging a confidentiality designation at any time

12   if there is good cause for doing so, including a challenge to the designation of a deposition transcript

13   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

14   competent declaration affirming that the movant has complied with the meet and confer

15   requirements imposed by this paragraph.

16           The Designating Party has the burden of establishing that the document is entitled to

17   protection. Unless the Designating Party has waived the confidentiality designation as described

18   above, any material so designated shall remain Confidential, Highly Confidential or Protected Data,
19   and shall be subject to all of the restrictions on its disclosure and use set forth in this Order until such

20   time as the Court may determine otherwise. In the event the Court rules that the challenged material

21   is not Confidential or Highly Confidential, the Designating Party shall reproduce copies of all

22   materials so designated without the Confidential or Highly Confidential label at the Designating

23   Party’s expense within ten business days.

24           14.     SUBPOENA FOR COVERED INFORMATION.                            If any Party has obtained

25   Covered Information under the terms of this Order and receives a request to produce such Covered

26   Information by subpoena or other compulsory process commanding the production of such Covered
27   Information, such Party shall promptly notify the Designating Party, including in such notice the

28   date set for the production of such subpoenaed information, and not oppose any reasonable

                                                        9              STIPULATION AND [PROPOSED] ORDER
                                                                                    2:17-CV-00698-KJM-CKD
 1   procedures sought to be pursued by the Designating Party whose Covered Information may be

 2   affected.

 3          15.      USE OF DISCOVERY MATERIAL. Covered Information shall be used solely for

 4   purposes of the Litigation, including any appeal.

 5          16.      EXCLUSION OF INDIVIDUALS FROM DEPOSITIONS. Counsel shall have

 6   the right to exclude any person who is not authorized by this Order to receive documents or

 7   information designated as Covered Information from any deposition where testimony regarding

 8   Covered Information or the use of Covered Information is likely to arise.

 9          17.      SECURITY OF COVERED INFORMATION.                        Any person in possession of

10   another Party’s Covered Information shall exercise the same care with regard to the storage, custody,

11   or use of Covered Information as they would apply to their own material of the same or comparable

12   sensitivity. Receiving Parties must take reasonable precautions to protect Covered Information from

13   loss, misuse and unauthorized access, disclosure, alteration and destruction including, but not limited

14   to:

15                a. Covered Information in electronic format shall be maintained in a secure litigation

16                   support site(s) that applies standard industry practices regarding data security

17                   including, but not limited to, application of access control rights to those persons

18                   entitled to access Covered Information under this Order;
19                b. An audit trail of use and access to litigation support site(s) shall be maintained while

20                   this Litigation, including any appeals, is pending;

21                c. Any Covered Information downloaded from the litigation support site(s) in electronic

22                   format shall be stored only on device(s) (e.g. laptop, tablet, smartphone, thumb drive,

23                   portable hard drive) that are password protected and/or encrypted with access limited

24                   to persons entitled to access Covered Information under this Order. If the user is

25                   unable to password protect and/or encrypt the device, then the Covered Information

26                   shall be password protected and/or encrypted at the file level.
27                d. Covered Information in paper format is to be maintained in a secure location with

28                   access limited to persons entitled to access Covered Information under this Order; and

                                                      10              STIPULATION AND [PROPOSED] ORDER
                                                                                   2:17-CV-00698-KJM-CKD
 1                e. Summaries of Covered Information, including any lists, memorandum, indices or

 2                   compilations prepared or based on an examination of Covered Information, that quote

 3                   from or paraphrase Covered Information in a manner that enables it to be identified

 4                   shall be accorded the same status of confidentiality as the underlying Covered

 5                   Information.

 6                f. If the recipient of Covered Information is shipping data in electronic format, the

 7                   recipient shall encrypt the data prior to shipping and provide the encryption key in

 8                   separate correspondence. If hard copy documents are shipped, the Receiving Party

 9                   will ship the documents using secure packaging tape via Federal Express or UPS and

10                   retain a tracking number for the materials. If the Receiving Party learns at any time

11                   that the Covered Information has been retrieved or viewed by unauthorized parties

12                   during shipment, it will immediately notify the Producing Party and take all

13                   reasonable measures to retrieve the improperly disclosed materials.

14          If the Receiving Party discovers a breach of security1 relating to the Covered Information of

15   a Producing Party, the Receiving Party shall: (1) provide written notice to the Producing Party of the

16   breach within 48 hours of the Receiving Party’s discovery of the breach; (2) investigate and

17   remediate the effects of the breach, and provide the Producing Party with assurance reasonably

18   satisfactory to the Receiving Party that the breach shall not recur; and (3) provide sufficient
19   information about the breach that the Producing Party can ascertain the size and scope of the breach.

20   The Receiving Party agrees to cooperate with the Producing Party or law enforcement in

21   investigating any such security incident.

22          18.      FILING COVERED INFORMATION.                    Without written permission from the
23   Designating Party or a Court order secured after appropriate notice, a Party that seeks to file under
24   seal any Covered Information (including deposition testimony, deposition exhibit, interrogatory,
25   answer thereto, exhibit or attachment to an interrogatory or answer, request for production, response
26
     1
27      Breach is defined to include, but is not limited to, the confirmed or suspected: (i) disclosure or use
     of Covered Information by or to an unauthorized person; and/or (ii) the loss, theft or hacking of a
28   device containing Covered Information.
                                                      11              STIPULATION AND [PROPOSED] ORDER
                                                                                   2:17-CV-00698-KJM-CKD
 1   thereto, exhibit to a request for production or response, request for admission, response thereto,
 2   exhibit to a request for admission or response, motion, memorandum, affidavit, brief or any other
 3   submission by any party is filed with the Court which includes, incorporates or quotes
 4   “Confidential” or “Highly Confidential” information) must comply with Local Rule 141.
 5          19.     FINAL TERMINATION. After the conclusion of this litigation as to the

 6   Defendants, all “Confidential” or “Highly Confidential” information, all copies thereof, and all

 7   documents that contain or reflect “Confidential” or “Highly Confidential” information including, but

 8   not limited to any notes prepared by the parties receiving the “Confidential” or “Highly

 9   Confidential” information, counsel for such parties, or such parties’ experts, shall be returned to

10   counsel for the producing Defendants and all electronic copies will be destroyed and deleted from

11   any computers, hard drives, servers or cloud storage, except that counsel for each Party may

12   maintain in its files, in continuing compliance with the terms of this Stipulation and Protective

13   Order, all work product, and one copy of each pleading filed with the Court and one copy of

14   each deposition together with the exhibits marked at the deposition. The party given the

15   “Confidential” or “Highly Confidential” information will certify in writing that there is compliance

16   with this paragraph. All “Confidential” or “Highly Confidential” information shall remain subject to

17   the terms of this Stipulated Protective Order. The parties consent to the continuation of jurisdiction

18   and venue of this Court to resolve any disputes arising from the treatment or disposition of
19   “Confidential" or “Highly Confidential” information after conclusion of this litigation.

20          20.     PROTECTIVE ORDER REMAINS IN FORCE.                        This Protective Order shall

21   remain in force and effect until modified, superseded, or terminated by consent of the Parties or by

22   order of the Court made upon reasonable written notice. Unless otherwise ordered or agreed upon

23   by the Parties, this Protective Order shall survive the termination of this Action. The Court retains

24   jurisdiction even after termination of this Action to enforce this Protective Order and to make such

25   amendments, modifications, deletions and additions to this Protective Order as the Court may from

26   time to time deem appropriate.
27          21.     MODIFYING THIS ORDER. Nothing in this Order shall be construed to prohibit

28   the Parties from agreeing to modify any provision of this Order or seeking relief from the Court.

                                                     12             STIPULATION AND [PROPOSED] ORDER
                                                                                 2:17-CV-00698-KJM-CKD
 1   Nor shall anything in this Order or any Party’s compliance herewith be construed as a waiver of any

 2   Party’s rights under applicable law.

 3          The undersigned have discussed the terms of this Stipulation and are in agreement with the

 4   terms contained herein.

 5
 6   Dated: July 24, 2019                              SHOOK HARDY & BACON L.L.P.
 7
 8                                                     By:     /s/Amir Nassihi
                                                             Amir Nassihi
 9
                                                             Attorney for Defendants
10                                                           Toyota Motor Sales, U.S.A., Inc.
11
     Dated: July 24, 2019                              KERSHAW, COOK & TALLEY PC
12
13
                                                       By:      /s/Ian J. Barlow
14                                                           Ian J. Barlow
15                                                           Attorneys for Plaintiffs and the Putative
                                                             Class
16
17          IT IS SO ORDERED, with the following amendments and clarifications:

18          1.      The parties shall comply with the provisions and procedures of Local Rules 140

19   and 141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation

20   conflicts with the Local Rules, the Local Rules shall govern.

21          2.      Prior to filing any motion related to this stipulated protective order or other
     discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise
22
     comply with Local Rule 251.
23
            3.      Nothing in this order limits the testimony of parties or non-parties, or the use of
24
     certain documents, at any court hearing or trial—such determinations will only be made by the
25
     court at the hearing or trial, or upon an appropriate motion.
26
     ////
27
     ////
28
                                                      13              STIPULATION AND [PROPOSED] ORDER
                                                                                   2:17-CV-00698-KJM-CKD
 1          4.      Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over

 2   enforcement of the terms of this stipulated protective order after the action is terminated.

 3
     Dated: August 1, 2019
 4                                                    _____________________________________
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      14             STIPULATION AND [PROPOSED] ORDER
                                                                                  2:17-CV-00698-KJM-CKD
 1                                                  EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], have read and understand the Stipulated Protective Order that was issued

 5   by   the   United    States      District   Court   for   the   Eastern   District   of   California   on

 6   [insert date] in the case of Melinda Espineli, et al. v. Toyota Motor Sales U.S.A., Inc., et al., case no.

 7   2:17-cv-00698-KJM-CKD.           I agree to comply with and to be bound by all the terms of this

 8   Stipulated Protective Order. In compliance with this Order, I will not disclose in any manner any

 9   information or item that is subject to this Stipulated Protective Order to any person or entity except

10   in strict compliance with the provisions of this Order.

11          I further agree to submit to the jurisdiction of the United States District Court for the Eastern

12   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

13   if such enforcement proceedings occur after termination of this action.

14          I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct.

16          Signed this ____ day of ________________, 20___, at ________________ [insert city and

17   state where sworn and signed].

18                                    Signature:
19
20
21
22
23
24
25
26
27
28
                                                         15            STIPULATION AND [PROPOSED] ORDER
                                                                                    2:17-CV-00698-KJM-CKD
